JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion to supplement the record, it is
ORDERED AND ADJUDGED that the district court’s order filed February 24, 2015, be affirmed. It appears that appellant seeks judicial review of a letter informing him that the Department of Justice’s Special Litigation Section does not *3assist individuals in seeking relief for civil rights violations, and a declaration that his request for assistance should have been referred to the Attorney General. Appellant’s complaint invoked 28 U.S.C. § 533(4), which authorizes the Attorney General to appoint officials to conduct investigations regarding official matters, under the Department’s purview; and his pleadings suggest he wants the Department to investigate his state conviction. But “ ‘agency refusals to institute investigative or enforcement proceedings’ are presumed immune from judicial review under 5 U.S.C. § 701(a)(2),” Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1481 (D.C.Cir.1995) (quoting Heckler v. Chaney, 470 U.S. 821, 832, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985)), and appellant has shown no basis for rebutting the presumption. It is
FURTHER ORDERED that the motion to supplement the record be dismissed as moot. Based on appellant’s description of the document he sent to the Department of Justice, it is evident that he would not be entitled to the relief he seeks even if the document were part of the record before this court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.